Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (U.S. 5078396) in view of Govan (U.S. 1133129) in further view of Fritsch (U.S. 8777537)
Regarding claim 1, Cavallaro discloses a sporting equipment system comprising:
 a piece of sporting equipment having a plurality of openings (Col 4 Lns 1-2, apertures pass from first side to second side) extending through the sporting equipment from a first side to a second side of the sporting equipment; 
wherein each of the plurality of openings is configured to receive one of a plurality of plugs (Fig. 2-3, openings receive inserts 30-34)
the plurality of plugs (Col. 4 Lns. 3-6, threaded inserts), each of the plurality of plugs operable to be secured within one of the plurality of openings extending through the sporting equipment
Cavallaro does not disclose each of the plurality of plugs comprising:  a first end portion having a first outer flange and a first body, wherein the first outer flange has a larger diameter than the first body, and wherein the first end portion is insertable into the one of the plurality of openings at the first side of the sporting equipment, 
a second end portion having a second outer flange and a second body, wherein the second outer flange has a larger diameter than the second body, and wherein the second end portion is insertable into the one of the plurality of openings at the second side of the sporting equipment, 
and an attachment mechanism configured to detachably couple to both the first end portion and the second end portion, wherein the attachment mechanism is configured to connect the first end portion to the second end portion to secure the plug within the one of the plurality of openings.
However, Cavallaro does not disclose wherein a first subset less than all of the plurality of the openings each receive a respective one of the plurality of plugs and a second subset less than all of the plurality openings each remain unfilled by the plurality of plugs to selectively set one or more of a weight, balance or aerodynamics of the sporting equipment 
Govan discloses wherein a first subset less than all of the plurality of the openings each receive a respective one of the plurality of plugs and a second subset less than all of the plurality openings each remain unfilled by the plurality of plugs to selectively set one or more of a weight, balance or aerodynamics of the sporting equipment (Col. 3 Lns. 10-25, number of apertures that can be filled with weight or left empty, necessarily selectively set weight based on number of weights inserted) 
Fritsch discloses the plug comprising:  a first end portion (Fig. 1, first end portion 16) having a first outer flange (Fig. 1, flange 17) and a first body (Fig. 1, body 21), wherein the first outer flange has a larger diameter (Fig. 1, flange 17 has larger diameter than body 21) than the first body, and wherein the first end portion is insertable into the one of the plurality of openings at the first side of the sporting equipment (Fig. 3, first end portion 16 inserted from one side of opening), 
Fig. 1, second end portion 14) having a second outer flange (Fig. 1, second outer flange 29) and a second body (Fig. 1, second body 31), wherein the second outer flange has a larger diameter (Fig. 1, flange 29 has larger diameter than body 31) than the second body, and wherein the second end portion is insertable into the one of the plurality of openings at the second side of the sporting equipment (Fig. 3, second end portion 14 inserted from second side)
and an attachment mechanism (Fig. 1, attachment mechanism 12) configured to detachably couple to both the first end portion and the second end portion, wherein the attachment mechanism is configured to connect the first end portion to the second end portion to secure the plug (Fig. 3-4, attachment mechanism 12 couples first and second end portion within openings 34) within the one of the plurality of openings. It is noted when taken in combination with Cavallaro, which discloses an exposed first side and second side of the sporting equipment, the structure disclosed by Fritsch would be inserted into the receptacle of Cavallaro.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with weighted plugs, as taught by Govan to provide Cavallaro with the advantage of providing selective weighting (Col. 2 Lns. 70-72)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with the two piece plug inserted into openings, as taught by Fritsch to provide Cavallaro with the advantage of an easily attachable and detachable plug structure 
Regarding claim 5, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cavallaro discloses the piece of sporting equipment is a hockey stick having a hockey stick blade (Fig. 1, blade 12). 
claim 6, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Cavallaro discloses the plurality of openings (Col. 4 Lns. 10-11, holes, see Fig., 3) extend through the hockey stick blade. 
Regarding claim 7, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cavallaro discloses the plurality of openings each include a first end (Col. 8 Lns. 5-7, front playing surface) at the first side of the sporting equipment, a second end (Col. 8 Lns. 5-7, rear playing surface) at the second side of the sporting equipment, and a central portion (Col. 8 Lns. 5-7, aperture through blade) between the first end and the second end, and wherein each of the plurality of openings include angled edges (Col. 4 Lns. 9-11, countersinking on one or both sides of hole, countersinking would inherently have chamfered edges) surrounding an outer perimeter of one or both of the first end and the second end.
Regarding claim 8, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Cavallaro discloses the angled edges are one or both of a chamfer (Col. 4 Lns. 9-11, countersinking on one or both sides of hole, countersinking would inherently have chamfered edges) or a beveled edge
Regarding claim 9, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Cavallaro discloses a diameter of one or both of the first end and the second end is larger (Col. 4 Lns. 9-11, countersinking would inherently require chamfer edge which would be larger than central portion of hole) than a diameter of the central portion of at least one of the plurality of openings.
claim 10, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Cavallaro discloses one or both of: an outer surface of the first outer flange is configured to flushly align (Col. 7 Lns. 14-16, rivet heads remain flush with blade surface) with the first side of the piece of sporting - 27 - equipment surrounding the first end of the one of the plurality of openings, and an outer surface of the second outer flange is configured to flushly align with the second side of the piece of sporting equipment surrounding the second end of the one of the plurality of openings. It is noted that Cavallaro discloses it is known to flushly align the insert with the surface and when modified by Fritsch, which discloses flanges, as above in claim 1, the combination as a whole would disclose the flange configure to flushly align as claimed. 
Regarding claim 11, Cavallaro, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Cavallaro does not explicitly disclose at least one of the plurality of openings is shaped in a tear drop shape, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B)
Regarding claim 12, Cavallaro, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Cavallaro does not explicitly disclose at least one of the plurality of openings is shaped in an oval shape, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B)
claim 13, Cavallaro, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cavallaro further discloses the plurality of openings are evenly spaced (see Fig. 2 apertures 30-34 are evenly spaced) on a portion of the piece of sporting equipment.
Regarding claim 14, Cavallaro, as modified, discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Cavallaro does not explicitly disclose the plurality of openings are unevenly spaced on a portion of the piece of sporting equipment, this would be a matter of rearrangement of parts and there is no criticality suggested in the claim that having unevenly spaced openings that one of ordinary skill in the art would have expected the claimed openings to have different properties than the openings of Pehoski.
Regarding claim 15, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Cavallaro further discloses the piece of sporting equipment includes at least one playing surface (Fig. 1, blade 12), and wherein the plurality of openings are distributed (Fig. 1 openings 30-34 distributed on blade 12) on the at least one playing surface. 
Regarding claim 17, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cavallaro, as modified does not disclose a first one of the plurality of plugs comprises a first weight
Govan further discloses a first one of the plurality of plugs comprises a first weight (Col. 2 Lns. 1-3, disks are of varying weight).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into 
Regarding claim 18, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
However, Cavallaro, as modified does not disclose wherein a second one of the plurality of plugs comprises a second weight that is different than the first weight.
Govan further discloses wherein a second one of the plurality of plugs comprises a second weight that is different than the first weight (Col. 2 Lns. 1-3, disks are of varying weight).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with weighted plugs, as taught by Govan to provide Cavallaro with the advantage of providing selective weighting (Col. 2 Lns. 70-72)
Regarding claim 20, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cavallaro does not disclose one or both of the first outer flange and the second outer flange comprises a decorative cap.
While Fritsch does not explicitly disclose one or both of the first outer flange and the second outer flange comprises a decorative cap, this would be a matter of aesthetic appearance and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 (I). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with the two piece plug inserted into openings, as taught by Fritsch to provide Cavallaro with the advantage of an easily attachable and detachable plug structure.

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (U.S. 5078396), Govan (U.S. 1133129) and Fritsch (U.S. 8777537) in view of Bonfigli (U.S. 20160339312)
Regarding claim 2, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cavallaro, as modified does not disclose the piece of sporting equipment is a platform tennis paddle having a handle portion and a head portion.
Bonfigli discloses the piece of sporting equipment is a platform tennis paddle (see Fig. 1) having a handle portion and a head portion. It is noted that while Bonfigli does not disclose plugs in the through holes, Cavallaro discloses plugs inserted into openings on the ball striking surface and one of ordinary skill would have found obvious to do the same on the modifiable paddle taught by Bonfigli. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with the platform tennis racket with openings, as taught by Bonfigli to provide Cavallaro with the advantage of a desired alternative sporting equipment and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Regarding claim 3, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Cavallaro, as modified does not disclose the plurality of openings extend through the head portion of the platform tennis paddle.
Bonfigli discloses the plurality of openings (Fig. 1 26) extend through the head portion of the platform tennis paddle. It is noted that while Bonfigli does not disclose plugs in the through holes, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with the platform tennis racket with openings, as taught by Bonfigli to provide Cavallaro with the advantage of a desired alternative sporting equipment and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)	
Regarding claim 4, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Cavallaro, as modified does not disclose the head portion of the platform tennis paddle comprises a central portion and a perimeter portion surrounding the central portion, the central portion is a solid playing surface without openings, and the plurality of openings are distributed on the perimeter portion surrounding the central portion.
Bonfigli discloses the head portion of the platform tennis paddle comprises a central portion (see Fig 1 central portion) and a perimeter portion (see Fig. 1 perimeter portion) surrounding the central portion, the central portion is a solid playing surface (see Fig. 1 central portion solid) without openings, and the plurality of openings are distributed on the perimeter portion (see Fig. 1 perimeter portion has plurality of openings) surrounding the central portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with the platform tennis racket with openings, as taught by Bonfigli to provide Cavallaro with the advantage of a desired alternative sporting equipment and an express suggestion to substitute one See MPEP 2144.06 (II)
Regarding claim 16, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 15. 
However, Cavallaro, as modified does not disclose at least a portion of the at least one playing surface comprises a textured surface
While Bonfigli does not explicitly disclose at least a portion of the at least one playing surface comprises a textured surface, Bonfigli discloses the playing surface is a paddle tennis head, which one of ordinary skill in the art would have readily recognized would have a rubber or tacky sheet, and therefore would disclose a textured surface as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with the platform tennis racket with openings, as taught by Bonfigli to provide Cavallaro with the advantage of a desired alternative sporting equipment and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (U.S. 5078396), Govan (U.S. 1133129) and Fritsch (U.S. 8777537) in view of Earnest (U.S. 0877061)
Regarding claim 19, Cavallaro, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cavallaro, as modified by Fritsch, discloses the second end portion comprises a second threaded aperture extending into at least the second body (Col. 3 Lns. 5-10, threaded female receiver 14) and the attachment mechanism comprises a threaded member (Fig. 1, threaded member 12) 
However, Cavallaro, as modified by Fritsch does not disclose the first end portion comprises a first threaded aperture extending through the first outer flange and the first body, and the attachment mechanism comprises a threaded member operable to be rotated to linearly traverse through the first threaded aperture 
Earnest discloses the first end portion comprises a first threaded aperture (Fig. 2, first threaded aperture 9 extending through first outer flange 7 and body 5) extending through the first outer flange and the first body, and the attachment mechanism comprises a threaded member (Fig. 2, threaded member 12) operable to be rotated to linearly traverse through the first threaded aperture (see Fig. 2, threaded through first threaded aperture 9) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro which discloses a sport equipment with plugs inserted into openings with the two piece plug inserted into openings, as taught by Fritsch to provide Cavallaro with the advantage of an easily attachable and detachable plug structure 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cavallaro, modified by Fritsch which discloses a sport equipment with a two piece plug, with the threaded apertures in the plugs, as taught by Earnest to provide Cavallaro with the advantage of preventing relative turning movement of the sleeve section and further fasten the two pieces. 
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. 
Regarding the first argument directed towards a plug vs insert, it is argued that a plug, as defined by the applicant is the equivalent as a threaded insert. The applicant argues that a plug is a 
It is further argued that rationale for modification is present, as seen above, in that Fritsch discloses an easily attachable and detachable insert and the same concept can be applied to the inserts of Cavallaro to provide the same ease of use. 
Regarding the non-analogous art argument against Fritsch, it is argued that while the art may not be from the same field of endeavor, the art of Fritsch would be reasonably pertinent to the problem faced by the inventor, as Fritsch discloses a multi piece insert that is easily attachable and detachable, which is the same issue with the structure of the application.
Regarding the argument directed towards Cavallaro, it is argued failing to fill the apertures would not render Cavallaro unfit for its intended purpose, as while the insert provide reinforcement, there is no factual evidence that if not all the apertures are filled, that the device of Cavallaro would not function in its intended purpose. The hockey blade would still function and there is no suggestion in Cavallaro that not filling all apertures would cause the function to deviate from its intended purpose. 
 Regarding the arguments directed towards Cavallaro, it is again argued that Cavallaro discloses it is known to have holes on a hockey stick blade. It is noted that while Cavallaro states the use of filling the holes with fiberglass or epoxy, it is argued that this is not a requirement of Cavallaro, merely that it is an option. Looking at Col. 4 Lns. 1-15, Cavallaro simply notes that a variety of fasteners, including a thread fastener can be used in the holes, and is only restricted by the need for smooth front and rear playing surfaces (Col. 4 Lns. 6-8) and therefore, merely gives the options of using epoxy. Therefore, 
Regarding the arguments directed towards “rivet heads”, it is argued that while Cavallaro notes rivet heads as a type of possible insert, there is no requirement that such an insert be used, and further suggests a threaded insert, which therefore does not render Cavallaro incapable of disclosing the limitations of claim 10 
Regarding the arguments directed towards the shape of the opening, it is argued that the change in shape, while altering the aerodynamics, does not provide a new and unobvious function. It is argued that one of ordinary skill would readily recognize that while the shape may affect the aerodynamics, any change in shape would have some slight effect on aerodynamics and, as there would be an infinite number of variations and the effect of altering aerodynamics being obvious, the shape of the opening would be considered a change in shape as it would not provide an unobvious function. Further, it is argued that as the combination of references disclose plugs that fit into apertures, one of ordinary skill would readily recognize the plugs would match the aperture shape in order to be insertable and again, as noted above, does not provide a new and unobvious function. 
Regarding the arguments directed towards uneven spacing, the same argument as seen above regarding the shape of the opening applies here in that again, while the spacing may have an effect on the aerodynamics, there would be an infinite number of variations and the spacing does not provide an unobvious function. 
Regarding the argument directed towards the decorative cap, it is argued that while the cap may provide the function of covering the outer flange, this is not a mechanical function but rather an ornamentation function. The cap does not appear to serve a purpose other than the cover the flange, 
Regarding the arguments directed towards Bonfigli, it is argued that Bonfigli merely shows another type of sporting equipment in which the plugs can be used, and one of ordinary skill would readily recognize that a modification to Cavallaro by Bonfigli would not render Cavallaro unfit for its intended purpose as the primary purpose is to provide a sporting equipment with plugs placed in apertures and the same can be applied to Bonfigli. 
It is further argued that Cavallaro does not teach away from a textured surface, as Bonfigli merely shows an alternative surface which would provide additional grip, and while Cavallaro states smooth front and rear playing surfaces, the textured surface of Bonfigli would be a substitute, as noted above to provide a desired type of surface for a sporting equipment. 
Regarding the arguments directed towards Earnest, it is argued that the applicant appears to argue bodily incorporation and Earnest shows it is known to have a threaded connection in order to provide attachment, which one of ordinary skill would readily recognize as an alternate means of attachment and while providing a different attachment means than Fritsch, it is argued that the purpose of Fritsch is to provide a fastener with two halves that is easy to attach and detach, which Earnest solves the same problem, and therefore would not defeat the purpose of Fritsch. 
Regarding the non-analogous art argument directed towards Earnest, the same argument as above regarding Fritsch applies here as well. 
Therefore, the rejection is seen above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711